DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/04/2021 and 05/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naoki Sudo et al (US 20080174624 A1).

Regarding claim 1, Sudo et al discloses a server (Fig. 4 numeral 110; ¶ [67]) comprising: 
a controller (Fig. 4 numeral 113), 
wherein the controller is configured to: 
receive remaining amount information related to a remaining amount of color material in a first color material cartridge from a printer on which the first color material cartridge is mounted (¶ [117]), wherein the printer is configured to execute a printing process by using a color material cartridge (¶ [5]); and 
send specific information to an external device in a case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than a first remaining amount threshold (¶ [119-120]), wherein the specific information is for changing a state of the printer from a state in which the printing process using a second color material cartridge to be mounted instead of the first color material cartridge is restricted to a state in which the printing process using the second color material cartridge is permitted in a case where the specific information is obtained by the printer in response to the specific information being sent to the external device (¶ [122] and ¶ [125] wherein the substitute cartridge is permitted for use).

Regarding claim 9, Sudo et al discloses the server as in claim 1 (see rejection of claim 1), wherein the external device is the printer (see rejection of claim 1 wherein the information is transmitted to the printer).

Regarding claim 10, Sudo et al discloses a printer (Fig. 4 numeral 1) comprising: 
a print executing unit on which a color material cartridge is mounted (¶ [72]); and 
a controller (Fig. 4 numeral 70; ¶ [87]), 
wherein the controller is configured to: 
cause the print executing unit to execute a printing process by using the color material cartridge (¶ [101]); 
in a case where a first color material cartridge is being mounted on the print executing unit, send to a server remaining amount information related to a remaining amount of color material in the first color material cartridge (¶ [12-13]); and 
obtain specific information, wherein the specific information is sent from the server to an external device in a case where the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information which has been sent to the server is equal to or less than a first remaining amount threshold (see rejection of claim 1), 
wherein the controller is configured to: 
before the specific information is obtained, restrict the printing process using a second color material cartridge to be mounted instead of the first color material cartridge (¶ [116]); and 
in a case where the specific information is obtained, permit the printing process using the second color material cartridge (¶ [119]).

Regarding claim 13, Sudo et al discloses the printer as in claim 10 (see rejection of claim 10), wherein the external device is the printer (see rejection of claim 9), and the controller is configured to obtain the specific information from the server (¶ [119]).

Regarding claim 14, Sudo et al discloses a non-transitory computer-readable recording medium storing computer readable instructions for a server (¶ [83]), 
wherein the computer-readable instructions, when executed by a processor of the server, cause the server to: 
receive remaining amount information related to a remaining amount of color material in a first color material cartridge from a printer on which the first color material cartridge is mounted, wherein the printer is configured to execute a printing process by using a color material cartridge (see rejection of claim 1); and 
send specific information to an external device in a case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than a first remaining amount threshold, wherein the specific information is for changing a state of the printer from a state in which the printing process using a second color material cartridge to be mounted instead of the first color material cartridge is restricted to a state in which the printing process using the second color material cartridge is permitted in a case where the specific information is obtained by the printer in response to the specific information being sent to the external device (see rejection of claim 1).

Regarding claim 20, Sudo et al discloses a non-transitory computer-readable recording medium storing computer readable instructions for a printer (Fig. 4 numeral 73; ¶ [87]),
the printer (Fig. 4 numeral 1) comprising: 
a print executing unit on which a color material cartridge is mounted (see rejection of claim 10); and 
a processor (see rejection of claim 10), 
wherein the computer-readable instructions, when executed by the processor, cause the printer to: 
cause the print executing unit to execute a printing process by using a color material cartridge (see rejection of claim 10); 
in a case where a first color material cartridge is being mounted on the print executing unit, send to a server remaining amount information related to a remaining amount of color material in the first color material cartridge (see rejection of claim 10); and 
obtain specific information, wherein the specific information is sent from the server to an external device in a case where the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information which has been sent to the server is equal to or less than a first remaining amount threshold (see rejection of claim 10), wherein 
before the specific information is obtained, the printing process using a second color material cartridge to be mounted instead of the first color material cartridge is restricted (see rejection of claim 10); and 
in a case where the specific information is obtained, the printing process using the second color material cartridge is permitted (see rejection of claim 10).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki Sudo et al (US 20080174624 A1) in view of George G. Gelfer (US 7254563 B1).

Regarding claim 2, Sudo et al discloses the server as in claim 1 (see rejection of claim 1).
Sudo fails to explicitly disclose wherein the controller is further configured to output shipping instruction data in a case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information satisfies a predetermined condition, the shipping instruction data being used to ship the second color material cartridge, wherein in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold, the controller is configured to send to the external device the specific information that is code information obtained by using cartridge identification information for identifying the second color material cartridge that is to be shipped.
Gelfer, in the same field of endeavor of monitoring consumption of a supply item of a print apparatus (Abstract), teaches output shipping instruction data in a case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information satisfies a predetermined condition (Col. 2 lines 63-67 and Col. 3 lines 3-12), the shipping instruction data being used to ship the second color material cartridge (Col. 3 lines 27-30 and Col. 5 lines 9-14), wherein in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold, the controller is configured to send to the external device the specific information that is code information obtained by using cartridge identification information for identifying the second color material cartridge that is to be shipped (Col. 2 lines 30-36 and Col. 5 lines 9-12).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the server as disclosed by Sudo et al comprising a controller configured to receive remaining amount information related to a remaining amount of color material in a first color material cartridge from a printer on which the first color material cartridge is mounted to utilize the teachings of Gelfer which teaches outputting shipping instruction data in a case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information satisfies a predetermined condition, the shipping instruction data being used to ship the second color material cartridge, wherein in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold, the controller is configured to send to the external device the specific information that is code information obtained by using cartridge identification information for identifying the second color material cartridge that is to be shipped to quickly and efficiently make an order for consumables determined to be depleted without the need for user intervention.

Regarding claim 3, Sudo et al discloses the server as in claim 2 (see rejection of claim 2), wherein 
the controller is configured to receive repeatedly the remaining amount information related to the remaining amount of the color material in the first color material cartridge from the printer on which the first color material cartridge is mounted (¶ [162] acquiring remaining amount information prior to processing each print job), 
in a case where first remaining amount information is received from the printer and a remaining amount of the color material in the first color material cartridge indicated by the first remaining amount information satisfies the predetermined condition, the controller is configured not to send the code information (see rejection of claim 2 wherein the signal is sent only when the detected ink amount is lower than a given threshold), and 
in a case where second remaining amount information is received from the printer after the first remaining amount information has been received and a remaining amount of the color material in the first color material cartridge indicated by the second remaining amount information is equal to or less than the first remaining amount threshold, the controller is configured to send the code information (see rejection of claim 2 wherein receiving indication of low ink triggers the transmission of the signal).

Regarding claim 4, Sudo et al discloses the server as in claim 2, wherein the controller is further configured to: 
generate the code information by using the cartridge identification information in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold (see rejection of claim 2 wherein the cartridge serial number information is used for generating the code), and 
the controller is configured to send the generated code information to the external device (see rejection of claim 2).

Regarding claim 5, Sudo et al discloses the server as in claim 2 (see rejection of claim 2), wherein the code information includes the cartridge identification information (see rejection of claim 2; Cartridge Identification information in the form of a serial number identification).

Regarding claim 6, Sudo et al discloses the server as in claim 2 (see rejection of claim 2), wherein the predetermined condition is satisfied in a case where the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than a second remaining amount threshold that is greater than the first remaining amount threshold (¶ [146]).

Regarding claim 8, Sudo et al discloses the server as in claim 1 (see rejection of claim 1).
Sudo fails to explicitly disclose wherein the controller is further configured to send the specific information to the external device in a case where a sending instruction is obtained before the remaining amount information indicating that the remaining amount of the color material in the first color material cartridge is equal to or less than the first remaining amount threshold is received from the printer.
Gelfer teaches sending the specific information to the external device in a case where a sending instruction is obtained before the remaining amount information indicating that the remaining amount of the color material in the first color material cartridge is equal to or less than the first remaining amount threshold is received from the printer (Col. 2 lines 20-30 wherein other factors may trigger the ordering of the consumable).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the server as disclosed by Sudo et al comprising a controller configured to receive remaining amount information related to a remaining amount of color material in a first color material cartridge from a printer on which the first color material cartridge is mounted to utilize the teachings of Gelfer which teaches the controller is further configured to send the specific information to the external device in a case where a sending instruction is obtained before the remaining amount information indicating that the remaining amount of the color material in the first color material cartridge is equal to or less than the first remaining amount threshold is received from the printer to provide a method for automatic ordering of supplies in devices that largely minimizes the employment of unauthorized supplies and that is economic and uncomplicated for the customer.

Regarding claim 15, Sudo et al discloses the non-transitory computer-readable recording medium as in claim 14 (see rejection of claim 14), wherein 
the computer-readable instructions, when executed by the processor, further cause the server to: 
output shipping instruction data in a case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information satisfies a predetermined condition, the shipping instruction data being used to ship the second color material cartridge (see rejection of claim 2), 
wherein in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold, the specific information that is code information obtained by using cartridge identification information for identifying the second color material cartridge that is to be shipped is sent to the external device (see rejection of claim 2).

Regarding claim 16, Sudo et al discloses the non-transitory computer-readable recording medium as in claim 15 (see rejection of claim 15), wherein 
the remaining amount information related to the remaining amount of the color material in the first color material cartridge is received repeatedly from the printer on which the first color material cartridge is mounted (see rejection of claim 3), 
in a case where first remaining amount information is received from the printer and a remaining amount of the color material in the first color material cartridge indicated by the first remaining amount information satisfies the predetermined condition, the code information is not sent (see rejection of claim 3), and 
in a case where second remaining amount information is received from the printer after the first remaining amount information has been received and a remaining amount of the color material in the first color material cartridge indicated by the second remaining amount information is equal to or less than the first remaining amount threshold, the code information is sent (see rejection of claim 3).

Regarding claim 17, Sudo et al discloses the non-transitory computer-readable recording medium as in claim 15 (see rejection of claim 15), wherein 
the computer-readable instructions, when executed by the processor, further cause the server to: 
generate the code information by using the cartridge identification information in the case where the remaining amount information is received from the printer and the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than the first remaining amount threshold (see rejection of claim 4), 
wherein the generated code information is sent to the external device (see rejection of claim 4).

Regarding claim 18, Sudo et al discloses the non-transitory computer-readable recording medium as in claim 15 (see rejection of claim 15), wherein the code information includes the cartridge identification information (see rejection of claim 5).

Regarding claim 19, Sudo et al discloses the non-transitory computer-readable recording medium as in claim 15 (see rejection of claim 15), wherein the predetermined condition is satisfied in a case where the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information is equal to or less than a second remaining amount threshold that is greater than the first remaining amount threshold (see rejection of claim 6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al in view of Gelfer as applied to claim 2 above, and further in view of Masafumi Miyazawa (US 20170371271 A1).

Regarding claim 7, Sudo et al discloses the server as in claim 2 (see rejection of claim 2).
Sudo et al fails to explicitly disclose wherein the controller is further configured to store, in the memory, a remaining amount of the color material in the first color material cartridge indicated by latest remaining amount information received from the printer, and the predetermined condition is satisfied in a case where a difference between the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information and the remaining amount in the memory is equal to or greater than a predetermined value.
Miyazawa, in the same field of endeavor of monitoring ink remaining amount in printing devices (Abstract), teaches storing in the memory, a remaining amount of the color material in the first color material cartridge indicated by latest remaining amount information received from the printer, and the predetermined condition is satisfied in a case where a difference between the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information and the remaining amount in the memory is equal to or greater than a predetermined value (¶ [6] and ¶ [37] ordering replacement cartridge when determining the ink usage amount change is greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the server as disclosed by Sudo et al comprising a controller configured to receive remaining amount information related to a remaining amount of color material in a first color material cartridge from a printer on which the first color material cartridge is mounted to utilize the teachings of Miyazawa which teaches storing in the memory, a remaining amount of the color material in the first color material cartridge indicated by latest remaining amount information received from the printer, and the predetermined condition is satisfied in a case where a difference between the remaining amount of the color material in the first color material cartridge indicated by the remaining amount information and the remaining amount in the memory is equal to or greater than a predetermined value to calculate a predicted consumable replacement date with more accuracy.

Allowable Subject Matter

Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 1, 2022